DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a laminated glass comprising an intermediate film containing a plasticizer provided between a pair of glass plates.  The intermediate film has a shear storage modulus of 2 to 100 MPa measured using a rheometer at 20 oC, a frequency of 1 Hz, and a strain of 0.05%.  The outer peripheral edges of the glass plates define the outer peripheral edge of the laminated glass and the outer peripheral edge of the intermediate film is inside the outer peripheral edge of the glass plates.
	Miyazaki et al. and Mikayama et al. represent the closest prior art.  In view of the amendments to the claims, the examiner agrees (see lines 3-13 on the last page of the reply filed 08 September 2021) that neither Miyazaki et al. nor Mikayama et al., taken individually or together, teach or fairly suggest laminated glass with an outer periphery defined by the outer peripheral edge of the glass plates wherein the intermediate film has a shear storage modulus within the claimed range and an outer peripheral edge that is inside the outer periphery of the glass plates.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787